Citation Nr: 1537117	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to special monthly pension.

2.  Entitlement to service connection for "G.U." colitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 


REMAND

The Veteran claims he is entitled to special monthly pension because his disabilities render him unable to drive and he requires the use of a cane for ambulation.  A February 2007 rating decision denied entitlement to special monthly pension; the Veteran did not appeal that decision, and it became final.  The Veteran filed the instant claim for special monthly pension in May 2012 and the RO denied his claim in a December 2012 rating decision.

The February 2007 rating decision also granted entitlement to nonservice-connected pension and found the Veteran had several nonservice-connected disorders, which included impingement of the bilateral shoulders, each evaluated at 20 percent disabling; hyperkeratosis of the bilateral feet, each evaluated at 20 percent disabling; degenerative arthritis of the left knee, evaluated at 10 percent disabling; coronary artery disease, evaluated at 10 percent disabling; and hypertension, evaluated at 10 percent disabling.  The combined evaluation for the Veteran's disabilities, when considering the bilateral factor, was 80 percent.

VA and private treatment records reflect the Veteran has received diagnoses or treatment for a variety of additional nonservice-connected disabilities, including hearing loss, fungal infection of the bilateral feet, cataracts, diabetes, paresthesias of the bilateral feet, erectile dysfunction, depressive disorder, chronic joint pain, back pain, gangrene, a syncope episode, decreased vision, cocaine abuse, alcohol abuse, chronic pancreatis, chest pain, shortness of breath, chronic obstructive pulmonary disease, headaches, chronic cough, and gastroesophageal reflux disease.  Additional records indicate the Veteran was scheduled to undergo femoral popliteal bypass surgery in March 2015 for severe vascular disease of the lower extremities.  Social issues include a past history of homelessness, current financial hardship, and transportation issues to and from doctors' appointments.  The Veteran does not have any service-connected disabilities.

In connection with his claim, the RO afforded the Veteran several VA examinations, to include an August 2012 VA pension examination, August 2012 VA general medical examination, August 2012 VA aid and attendance or housebound examination, August 2012 VA shoulder and arm examination, August 2012 VA knee and lower leg examination, and an October 2012 VA skin diseases examination.  Since those examinations, and specifically since May 2014, the medical evidence of record suggests that the Veteran's health has significantly deteriorated.

The Veteran has been homeless or living in shelters during a majority of the pendency of this appeal.  An August 2014 treatment note reflects the Veteran left a homeless shelter and was living with his son, and in December 2014 the Veteran reported he was living alone.  There is no indication in the record that the Veteran's son or anyone else has been assisting the Veteran with his activities of daily living.  Despite this, the Board finds that the Veteran's health situation has drastically changed since he was last evaluated for VA pension purposes, and that a more recent VA examination is required to properly adjudicate his claim.

Additionally, a January 2015 rating decision denied entitlement to service connection for "G.U." colitis and the Veteran filed a timely notice of disagreement in March 2015.  The RO has not yet furnished the Veteran with a statement of the case with regard to this issue, and therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA Aid and Attendance examination to determine the current nature and severity of his disorders.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The VA examiner must assess:

* the impact of the Veteran's disabilities on his ability to perform functions of self-care, to include his ability to dress or undress himself, to keep himself ordinary clean and presentable, to feed himself, and to attend to the wants of nature;

* whether the Veteran has physical or mental incapacity that renders him unable to protect himself from hazards or dangers incident to his daily environment; and

* whether the Veteran is substantially confined to his dwelling and the immediate premises as a result of his disabilities and, if so, whether it is reasonably certain that his disabilities and the resultant confinement will continue throughout his lifetime.

The examiner must state upon what specific evidence these determinations were based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of service connection for "G.U." colitis.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

